Exhibit 10.22
WAIVER AND AMENDMENT LETTER

     
To:
  TTM Hong Kong Limited (the Company)
for itself and as agent for each of the other Obligors party to the Agreement
(as defined below)

     
For the attention of:
  Director — Mr. Kenton Kay Alder
 
  Director — Mr. Steven William Richards
 
  Director — Mr. Tang Chung Yen, Tom
 
  Director — Mr. Tang Ying Ming, Mai
 
  Director — Mr. Chung Tai Keung

3 August 2010
Dear Sirs,
US$582,500,000 credit agreement dated 16 November 2009 as amended and restated
from time to time (the Agreement) between (among others) the Company and The
Hongkong and Shanghai Banking Corporation Limited as facility agent

1.  
Background
  (a)  
This letter is supplemental to and amends the Agreement.
  (b)  
Pursuant to clause 31 (Amendments and waivers) of the Agreement, the Majority
Lenders have consented to the waiver of certain covenants and amendments to the
Agreement contemplated by this letter. Accordingly, we are authorised to execute
this letter on behalf of the Finance Parties.
  2.  
Interpretation
  (a)  
Capitalised terms defined in the Agreement have the same meaning when used in
this letter unless expressly defined in this letter.
  (b)  
The provisions of clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter except that references
to the Agreement are to be construed as references to this letter.
  3.  
Waiver of certain covenants
  (a)  
Under a letter dated 28 June 2010, the Company has requested that the Majority
Lenders waive the breaches of the following covenants:

  (i)  
clause 22.3(a)(i) (Consolidated Tangible Net Worth) of the Agreement in respect
of the testing period for Consolidated Tangible Net Worth of the Group to be
complied with by the Company;

  (ii)  
clause 22.3(b) (Consolidated Tangible Net Worth) of the Agreement in respect of
Consolidated Tangible Net Worth of the Parent Group to be complied with by the
Parent;

 

1



--------------------------------------------------------------------------------



 



  (iii)  
clause 22.4(a)(i) (Gearing) of the Agreement in respect of the testing period
for the ratio of Consolidated Net Borrowings of the Group to Consolidated
Tangible Net Worth of the Group to be complied with by the Company;

  (iv)  
clause 22.4(b) (Gearing) of the Agreement in respect of the ratio of
Consolidated Net Borrowings of the Parent Group to Consolidated Tangible Net
Worth of the Parent Group to be complied with by the Parent; and

  (v)  
clause 22.6(a) (Leverage) of the Agreement in respect of the testing period for
the ratio of Consolidated Net Borrowings of the Parent Group to EBITDA of the
Parent Group to be complied with by the Parent.

(b)  
Pursuant to clause 31 (Amendments and waivers) of the Agreement, the Majority
Lenders have agreed to waive all the breaches of covenant referred to in
paragraph (a) above. Accordingly, we are authorised to confirm that all the
breaches of covenant referred to in paragraph (a) above are waived with effect
from the date on which the Obligors countersign this letter.
  4.  
Amendments
  (a)  
Subject to subparagraph (b) below, the Agreement will be amended from the date
of this letter as follows:

  (i)  
Subclause 22.3 (Consolidated Tangible Net Worth) of the Agreement will be
deleted in its entirety and be replaced by the following:

“22.3 Consolidated Tangible Net Worth

  (a)  
The Company must ensure that Consolidated Tangible Net Worth of the Group is:

  (i)  
at any time from 9 April 2010 to (and including) 30 December 2010, not less than
HK$1,700,000,000;
    (ii)  
at any time from 31 December 2010 to (and including) 30 December 2011, not less
than HK$1,900,000,000; and
    (iii)  
at any time from 31 December 2011, not less than HK$2,100,000,000.

  (b)  
The Parent must ensure that Consolidated Tangible Net Worth of the Parent Group
is:

  (i)  
at any time from 9 April 2010 to (and including) 30 December 2010, not less than
US$300,000,000;
    (ii)  
at any time from 31 December 2010 to (and including) 30 December 2011, not less
than US$350,000,000; and
    (iii)  
at any time from 31 December 2011, not less than US$400,000,000.”

  (ii)  
Subclause 22.4 (Gearing) of the Agreement will be deleted in its entirety and be
replaced by the following:

“22.4 Gearing

 

2



--------------------------------------------------------------------------------



 



  (a)  
The Company must ensure that the ratio of Consolidated Net Borrowings of the
Group to Consolidated Tangible Net Worth of the Group:

  (i)  
at any time from 9 April 2010 to (and including) 30 December 2010, does not
exceed 1.4 times;
    (ii)  
at any time from 31 December 2010 to (and including) 30 December 2011, does not
exceed 1.25 times; and
    (iii)  
at any time from 31 December 2011, does not exceed 1.0 times.

  (b)  
The Parent must ensure that the ratio of Consolidated Net Borrowings of the
Parent Group to Consolidated Tangible Net Worth of the Parent Group:

  (i)  
at any time from 9 April 2010 to (and including) 30 December 2010, does not
exceed 1.5 times;
    (ii)  
at any time from 31 December 2010 to (and including) 30 December 2011, does not
exceed 1.25 times;
    (iii)  
at any time from 31 December 2011 to (and including) 30 December 2012, does not
exceed 1.0 times; and
    (iv)  
at any time from 31 December 2012, does not exceed 0.8 times.”

  (iii)  
Subclause 22.6 (Leverage) of the Agreement will be deleted in its entirety and
be replaced by the following:

“22.6 Leverage
The Parent must ensure that the ratio of Consolidated Net Borrowings of the
Parent Group to EBITDA of the Parent Group:

  (a)  
at any time from 9 April 2010 to (and including) 30 December 2010, does not
exceed 4.0 times; and
    (b)  
at any time from 31 December 2010, does not exceed 3.0 times.”

(b)  
The Agreement will not be amended by this letter unless the Facility Agent
notifies the Company and the Lenders that it has received:

  (i)  
a copy of this letter countersigned by the Obligors; and
    (ii)  
all of the documents set out in and appearing to comply with paragraph 5
(Conditions precedent) below.

The Facility Agent must give this notification as soon as reasonably
practicable.

5.  
Conditions precedent

The conditions precedent to be delivered to the Facility Agent by the Company in
accordance with paragraph 4(b) (Amendments) above are:

 

3



--------------------------------------------------------------------------------



 



  (a)  
a copy of the constitutional documents of each Obligor or, if the Facility Agent
already has a copy, a certificate of an authorised signatory of the respective
Obligor confirming that the copy in the Facility Agent’s possession is still
correct, complete and in full force and effect as at a date no earlier than the
date of this letter;
    (b)  
a copy of a resolution of the board of directors of each Obligor approving the
terms of, and the transactions contemplated by, this letter;
    (c)  
a copy of a resolution signed by all the holders of the issued shares in each
Obligor (other than the Parent) approving the terms of, and the transactions
contemplated by, this letter;
    (d)  
a specimen of the signature of each person authorised on behalf of each Obligor
to sign this letter;
    (e)  
a certificate of an authorised signatory of each Obligor certifying that each
copy document specified in this paragraph 5 is correct, complete and in full
force and effect as at a date no earlier than the date of this letter; and
    (f)  
a copy of any other authorisation or other document, opinion or assurance which
the Facility Agent (as advised by legal counsel) has notified each Obligor is
necessary or desirable in connection with the entry into and performance of, and
the transactions contemplated by, this letter or for the validity and
enforceability of this letter.

6.  
Consents
  (a)  
Each Obligor agrees to the amendments of the Agreement as contemplated by this
letter.
  (b)  
With effect from the date of this letter, each Guarantor confirms that any
security or guarantee created or given by it under a Finance Document will:

  (i)  
continue in full force and effect notwithstanding the terms of the Agreement
being amended by this letter; and
    (ii)  
extend to the liabilities and obligations of the Obligors under the Finance
Documents (including the Agreement as amended by this letter).

7.  
Representations

Each Obligor confirms to each Finance Party that on the date of this letter the
Repeating Representations:

  (a)  
are true; and
    (b)  
would also be true if references to the Agreement were construed as references
to the Agreement as amended by this letter.

Each Repeating Representation is applied to the circumstances existing at the
time the Repeating Representation is made.

8.  
Miscellaneous
  (a)  
This letter is a Finance Document.

 

4



--------------------------------------------------------------------------------



 



(b)  
From the date of this letter, the Agreement and this letter will be read and
construed as one document.
  (c)  
Except as otherwise provided in this letter, the Finance Documents remain in
full force and effect.
  (d)  
Except to the extent expressly waived in this letter, no waiver of any provision
of any Finance Document is given by the terms of this letter and the Finance
Parties expressly reserve all their rights and remedies in respect of any breach
of, or other Default under, the Finance Documents.
  (e)  
This letter may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.
  9.  
Governing law

This letter is governed by Hong Kong law.
If you agree to the terms of this letter, please sign where indicated below.
Yours faithfully,
/s/ Karen S H Hong
For
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
as Facility Agent for and on behalf of the other Finance Parties

 

5



--------------------------------------------------------------------------------



 



FORM OF ACKNOWLEDGEMENT
We agree to the terms of this letter.
Borrowers

     
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MEADVILLE ENTERPRISES (HK) LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MICA-AVA CHINA LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of ORIENTAL PRINTED CIRCUITS LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MTG (PCB) NO. 2 (BVI) LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of OPC MANUFACTURING LIMITED
 
    Guarantors
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of TTM HONG KONG LIMITED
 
   
/s/ Steven W. Richards
    For and on behalf of TTM TECHNOLOGIES, INC.

 

6



--------------------------------------------------------------------------------



 



     
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MEADVILLE ENTERPRISES (HK) LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MICA-AVA CHINA LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of ORIENTAL PRINTED CIRCUITS LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MTG (PCB) NO. 2 (BVI) LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of OPC MANUFACTURING LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung. For and on behalf of MTG MANAGEMENT (BVI) LIMITED
 
   
/s/ Tang Chung Yen, Tom
  /s/ Chung Tai Keung For and on behalf of MTG PCB (BVI) LIMITED

 

7